DISMISS; and Opinion Filed December 31, 2013.




                                           S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-13-01058-CV

                 SHARON D. LEWIS AND ALL OTHER OCCUPANTS
             OF 608 MULBERRY LANE, DESOTO, TEXAS 75115, Appellants
                                     V.
                         AH4R1 TX DFW, LLC, Appellee

                        On Appeal from the County Court at Law No. 3
                                    Dallas County, Texas
                            Trial Court Cause No. CC-13-01305-C

                              MEMORANDUM OPINION
                            Before Justices O’Neill, Myers, and Brown
                                    Opinion by Justice O’Neill
       In a letter dated December 10, 2013, the Court questioned its jurisdiction over this appeal

in a forcible detainer action. Specifically, it appears the appeal is moot because appellee now has

possession of the property. We instructed appellants to file, within ten days, a letter brief

explaining how this Court has jurisdiction. We cautioned appellants that failure to file a letter

brief within the time requested would result in dismissal of the appeal without further notice. As

of today’s date, appellants have not filed a jurisdictional brief.

       A case becomes moot if, at any stage during the proceedings, a controversy ceases to

exist between the parties. See Williams v. Lara, 52 S.W.3d 171, 184 (Tex. 2001). The purpose

of a forcible detainer action is to obtain immediate possession of property. See Scott v. Hewitt,

127 Tex. 31, 35, 90 S.W.2d 816, 818-19 (1936). A judgment of possession in a forcible detainer
action determines the right to immediate possession and is not intended to be a final

determination of whether the eviction is wrongful. See Marshall v. Housing Auth. of the City of

San Antonio, 198 S.W.3d 782, 787 (Tex. 2006).

          In their unopposed motion to release the funds held as bond, 1 appellants informed the

Court that appellee is now in possession of the property. The issue of possession is no longer in

controversy. Accordingly we dismiss the appeal. See TEX. R. APP. P. 42.3(a).




                                                                          /Michael J. O'Neill/
                                                                          MICHAEL J. O’NEILL
                                                                          JUSTICE


131058F.P05




   1
       In an order dated August 19, 2013, the Court granted appellants’ unopposed motion.



                                                                    –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

SHARON D. LEWIS AND ALL OTHER                        On Appeal from the County Court
OCCUPANTS OF 608 MULBERRY                            at Law No. 3, Dallas County, Texas.
LANE, DESOTO, TEXAS 75115,                           Trial Court Cause No. CC-13-01305-C.
Appellants                                           Opinion delivered by Justice O’Neill.
                                                     Justices Myers and Brown, participating.
No. 05-13-01058-CV        V.

AH4R1 TX DFW, LLC, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee, AH4R1 TX DFW, LLC, recover its costs of this appeal
from appellants, SHARON D. LEWIS AND ALL OTHER OCCUPANTS OF 608 MULBERRY
LANE, DESOTO, TEXAS 75115.


Judgment entered this 31st day of December, 2013.




                                                    /Michael J. O'Neill/
                                                    MICHAEL J. O'NEILL
                                                    JUSTICE




                                             –3–